Case: 18-40296      Document: 00514698121         Page: 1    Date Filed: 10/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-40296                      United States Court of Appeals

                                  Summary Calendar
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 25, 2018

UNITED STATES OF AMERICA,                                               Lyle W. Cayce
                                                                             Clerk
                                                 Plaintiff-Appellee

v.

NELLY BEATRIZ CAZARES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:17-CR-563-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Nelly Beatriz Cazares pleaded guilty to a single count of possession with
intent to distribute more than 100 kilograms of marijuana. Cazares contends
that her conviction was not supported by an adequate factual basis because the
Government did not meet its obligation to prove that she had knowledge of the
type and quantity of drugs involved in her offense.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40296    Document: 00514698121      Page: 2   Date Filed: 10/25/2018


                                No. 18-40296

      As Cazares concedes, her sole appellate argument is foreclosed by United
States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which determined
that Flores-Figueroa v. United States, 556 U.S. 646 (2009), did not overturn
United States v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the
Government is not required to prove knowledge of the drug type and quantity
as an element of a 21 U.S.C. § 841 drug trafficking offense. The Government
thus did not have to prove that Cazares was aware of the type and quantity of
controlled substances involved in her offense.
      Therefore, Cazares’s motion for summary disposition is GRANTED, and
the district court’s judgment is AFFIRMED.




                                      2